Exhibit PRIVATE & CONFIDENTIAL, January 21, 2009 Hartmarx Corporation 101 North Wacker Drive, 23rd Floor Chicago, Illinois 60606 Attn: Mr. Glenn R. Morgan Michael Buenzow Senior Managing Director FTI Consulting, Inc. 333 W. Wacker, Suite 600 Chicago, IL60606 (312) 252-9333 Re:Hartmarx Corporation Dear Mr. Morgan: 1. Introduction This letter confirms that we, FTI Consulting, Inc. (“FTI”), have been retained by you, Hartmarx Corporation (“you”, the “Company”, or “Hartmarx”), to provide certain financial advisory and consulting services (the “Services”) as set out below.This letter of engagement (the “Engagement”) and the related Standard Terms and Conditions constitute the engagement contract (the “Engagement Contract”) pursuant to which the Services will be provided. 2. Scope of Services The Services that FTI will render to the Company may include, but are not limited to, the following: Cash Management and Financial Projections · Evaluate current liquidity position and expected future cash flows; · Assist management in the updating of weekly cash flow forecasts required pursuant to the Credit Facility; · Assist in the management and control all cash disbursements; · Advise management on cash conservation measures and assist with implementation of cash forecasting and reporting tools as requested; and · Assist in the development of financial projections. Situational Assessment · Assess current situation and determine solution for highest and best recovery and recommend appropriate strategic alternatives; Bankruptcy Advisory Assistance · Assist management and the Board of Directors in managing the various aspects of the execution of a Chapter 11 filing; 1 · Advise the Company in the process of obtaining and maintaining debtor in possession (“DIP”) financing and assist the Company in preparing a collateral package in support of such financing; · Assist Company personnel with the communications and negotiations, at your request and under your guidance, with lenders, creditors, and other parties-in-interest including the preparation of financial information for distribution to such parties-in-interest; · Advise and assist the Company in their preparation, analysis and monitoring of historical, current and projected financial affairs, including without limitation, if necessary, schedules of assets and liabilities (“SOAL’s”), statements of financial affairs (“SOFA’s”), periodic operating reports (“MOR’s), analyses of cash receipts and disbursements, analyses of cash flow forecasts, analyses of various asset and liability accounts, analyses of any unusual or significant transactions between themselves and any other entities, and analyses of proposed restructuring transactions; · Assist the Company in the valuation of businesses and in the preparation of a liquidation valuation for a reorganization plan and/or negotiation purposes; · Assist the Company in managing and executing the claims reconciliation process; and · Advise and assist the Company in identifying and/or reviewing preference payments, fraudulent conveyances and other causes of action. Interim Management Services · If the Company decides to file for protection under Chapter 11 of the U.S. Bankruptcy Code, if required by the Lender Group and authorized by the Board of Directors, Michael Buenzow will commence serving as the Chief Restructuring Officer (the “CRO”) of the Company, reporting directly to the Board of Directors; · To the extent determined by the Board of Directors from time to time, Michael Buenzow will be granted the right to attend and participate (but not vote) in the meetings of the Board of Directors of the Company as an observer (such role referred to as “Board Observer”); · Other temporary employees (the “Temporary Employees”) whom you may approve from time to time to support Michael Buenzow in his role as the CRO; · Lead management efforts to further identify and implement both short-term and long-term profit improvement, liquidity generating and debt reduction initiatives in an effort to improve the ongoing viability of the Company; · In conjunction with the Company’s retention of Moelis & Company to evaluate strategic alternatives, the CRO will lead efforts to evaluate all bids or proposals received for any of the Company’s assets to determine which bid or bids constitute the highest and best bids; 2 · Perform the typical duties of a CRO, work collaboratively with all parties-in-interest including but not limited to secured creditors, unsecured creditors, administrative creditors, shareholders, existing management and employees of the Company; and · Proactively lead, direct and coordinate the Company’s Chapter 11 restructuring efforts. Other · Assist with such other accounting and financial advisory services as requested by the Company and/or the Board of Directors consistent with the role of a financial advisor and not duplicative of services provided by other professionals. The Services may be performed by FTI employees or by any employees of subsidiaries of FTI, as FTI shall determine in consultation with the Company.FTI may also provide, with the prior approval of the Company, non-officer Services through agents or independent contractors.References herein to FTI and its employees shall be deemed to apply also, unless the context shall otherwise indicate, to employees of each such subsidiary and to any such agents or independent contractors and their employees.The Services will be directed and led by Michael Buenzow, a Senior Managing Director who is expected to devote approximately 10-20 hours per week to this engagement.Mr. Buenzow will be assisted by other experienced restructuring personnel familiar with complex bankruptcy cases. 3. Confidentiality We understand that the Company will make available to us information from their books and records solely for the purpose of this analysis in connection with your loan evaluation process. Such information will be held in strict confidence and will not be used for any other purpose except for purposes stated herein.
